 UNI1ED STAlES DISTRICT COURT
 SOUTHERNDJSTRJCTOFNEW YORK
                                        ------- X

 UNI1ED STATES OF AMERICA,
                                                             ORDER GRANTING BAIL
            -against-                                        APPLICATION

 JOEL CABRERA,                                                20 Cr. 172 (AKH)

                                    Defendant.

 -------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

               Defendant Joel Cabrera seeks bail in light of the spread of COVID-19. Defendant

is uniquely at risk for severe complications from COVID-19 because of obesity and obesity-

related respiratory problems. Notwithstanding the serious nature of Defendant's alleged conduct

and the fact that he previously violated conditions of his release, I find that he does not pose a

danger of flight and that he will not pose a danger to the community.

               For these reasons, Defendant's application for bail is granted. I impose all of the

conditions previously imposed, see ECF No. 4, with the following modifications:

                     1. Defendant is directed to self-quarantine in his mother's borne, located at

                                                                          , for 14 days following his

                        release. During this time, Defendant shall be subject to monitoring at the

                        following telephone number:

                    2. On the tenth day of such self-quarantine, Defendant shaH call Pretrial

                        Services to report his condition and to schedule an appointment for the

                        placement of location-monitoring equipment.
              I admonish Defendant that any violation of the conditions of bail will be viewed

harshly by the Court.

              SO ORDERED.

Dated:        April 3, 2020
              New York, New York                   ALVIN K. HELLERSTEIN
                                                   United States District Judge




                                               2
